PER CURIAM.
AND NOW, this 27th day of December, 2018, the Petition for Certification of Question of Law is GRANTED. This Court shall consider the following issue:
If an insured under a policy of insurance subject to the Pennsylvania Motor Vehicle Financial Responsibility Law has waived stacking but later secures an increase in the limit of her UIM coverage on her existing policy, must her insurance carrier obtain a separate waiver of her right to stack the coverage or does a prior waiver of the right to stack the coverage remain in effect?
Michelle Barnard is DESIGNATED as Appellant, and Travelers Home and Marine Insurance Company is DESIGNATED as Appellee.
The Prothonotary is DIRECTED to establish a briefing schedule and list this case for oral argument.